"This pro se federal income tax case is before the court, without oral argument, on the defendant’s motion for summary judgment. The plaintiffs sought a refund of $636.00 of their 1976 income taxes on the ground that they should be entitled to deduct from their income those amounts withheld by their employers for federal income taxes. It is clear that the plaintiffs are entitled to no such deduction; I.R.C. § 275(a)(1) expressly prohibits it. Escofil v. Commissioner, 464 F.2d 358 (3d Cir. 1972) (per curiam), cert. denied, 409 U.S. 1112 (1973); Romak v. Commissioner, 31 T.C.M. (CCH) 462 (1972).
"it is therefore ordered and concluded that the defendant’s motion for summary judgment is granted and that the plaintiffs’ petition is dismissed with prejudice.”*

 In a letter to the court, received December 1,1977 (after defendant’s motion had been filed), taxpayer Rex J. Polk seems to ask that the claim be dismissed. If this be plaintiffs’ desire, the petition is likewise dismissed with prejudice. Rule 102(a)(2).